            Case 2:18-cv-05623-MMB Document 130 Filed 02/05/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LONTEX CORPORATION,                                   Civil Action No. 2:18-cv-05623-MMB

                      Plaintiff,

            V.

 NIKE, INC.,

                      Defendant.

                                       •1 ORDER REGARDING SUBPOENA TO ACADEMY
            PlaintiffLontex Corporation ("Lontex"), Defendant NIKE, Inc. ("NIKE"), and Non-Party

Academy, Ltd. hereby stipulate that all documents produced pursuant to a subpoena in this action

will be afforded the protection of and be subject to the confidentiality designations outlined by the

 Stipulated Protective Order entered on July 18, 2019 in this action (Dkt. 44), in addition to any

other protections that any party may seek from the Court.

            STIPULATED AND AGREED TO TIDS 31st DAY OF JANUARY, 2020:

TROUTMAN SANDERS LLP                             SCHNADER HARRISON SEGAL & LEWIS LLP


By: Isl Ben L. Wagner                            By: Isl Edward J. Sholinsky
    Ben L. Wagner (admitted pro hac vice)            Edward J. Sholinsky (Pa. I.D. No. 206561)
    11682 El Camino Real, Suite 400                  Osazenoriuwa Ebose (Pa. I.D. No. 326139)
    San Diego, CA 92130-2092                         1600 Market Street, Suite 3600
                                                     Philadelphia, PA 19103
      Michael B. Dubin, Esq. (PA SBN 70681)
      SEMANOFF ORMSBY GREENBERG &                       Attorneys for Non-Party
      TORCHIA, LLC                                      ACADEMY, LTD.
      2617 Huntingdon Pike
      Huntingdon Valley, PA 19006

      Attorneys for Plaintiff
      LONTEX CORPORATION



                                                 -1-


 41253118
            Case 2:18-cv-05623-MMB Document 130 Filed 02/05/20 Page 2 of 2




DLA PIPER LLP (US)


By: Isl Gina L. Durham
    Gina L. Durham (admitted pro hac vice)
    555 Mission Street, Suite 2400
    San Francisco, CA 94105

      Frank W. Ryan (admitted pro hac vice)
      Andrew J. Peck (admitted pro hac vice)
      Marc E. Miller (admitted pro hac vice)
      1251 Avenue of the Americas
      New York, NY 100201

      Darius C. Gambino
      Ben C. Fabens-Lassen
      1650 Mark Street, Suite 5000
      Philadelphia, PA 19103

      Attorneys for Defendant
      NIKE, INC.


                                      +k
 Approved and So Ordered this        S --




                                               -2-


 41253118
